Name: Commission Regulation (EEC) No 3620/90 of 14 December 1990 on determining the origin of the meat and offals, fresh, chilled or frozen, of certain domestic animals
 Type: Regulation
 Subject Matter: animal product;  agricultural activity;  foodstuff;  international trade
 Date Published: nan

 15. 12. 90 Official Journal of the European Communities No L 351 /25 COMMISSION REGULATION (EEC) No 3620/90 of 14 December 1990 on determining the origin of the meat and offals, fresh, chilled or frozen, of certain domestic animals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the common tariff and statistical nomenclature and on the Common Customs Tariff ( l ), as last amended by Commission Regulation (EEC) No 3274/90 (2), and in particular Article 1 5 thereof ; Whereas the classification of the goods described in Commission Regulation (EEC) No 964/71 of 10 May 1971 on determining the origin of the meat and offals, fresh, chilled or frozen, of certain domestic animals (3) uses the Common Customs Tariff nomenclature, which is itself based on the Customs Cooperation Council nomen ­ clature ; whereas this has been replaced by the Harmo ­ nized Commodity Description and Coding System which is applied in the Community by means of the combined nomenclature ; whereas, for reasons of clarity, it is prefe ­ rable to replace Regulation (EEC) No 964/71 entirely ; Whereas the abovementioned adaptations to the combined nomenclature constitute simple technical adap ­ tations not entailing any amendment concerning the scope of the rules, which had been previously laid down in Regulation (EEC) No 964/71 , HAS ADOPTED THIS REGULATION : Article 1 The slaughter of domestic animals falling within CN codes 0101 to 0104 shall confer the origin of the country where it took place on the edible meat and offals, fresh, chilled or frozen , which are thus obtained, only if the animals in question have been fattened in that country during a period of at least three months in the case of horses, asses, mules and bovine animals and of at least two months in the case of swine, goats and sheep . Article 2 If the slaughter does not satisfy the conditions laid down in Article 1 , the meat and offals referred to in that Article shall be considered as originating in the country where the animals from which they were obtained were fattened or reared for the longest period. Article 3 Regulation (EEC) No 964/71 is hereby repealed . Article 4 This Regulation shall enter into force three days after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 December 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 256, 7. 9. 1987, p. 1 . (2) OJ No L 315, 15 . 11 . 1990, p. 2. (3) OJ No L 104, 11 . 5 . 1971 , p. 12.